DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
Claim Status
An amendment, filed 9/7/2021/2021, is acknowledged.  Claims 1, 12, and 19 are amended.  No new matter is added.  Claims 1-20 are currently pending, claims 5, 9-11, and 17-18 are withdrawn.
The rejection under claim 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2014/0271323)(previously cited).

Wang teaches that the step of hot-pressing with a subsequent aging step enhances grain boundary diffusion with reduced temperature and time needed for sintering and heat treatment processes. (para. 24).  The hot-pressing or die-upset step of Wang comprises simultaneously heating and pressing (i.e. compacting) the coated particles, and in the case of die-upset comprises hot deformation of the magnetic material resulting in grain realignment. (para. 66-77).  Thus, Wang is deemed to teach wherein the step of heat treating and compacting includes hot deformation of the coated particles. (Claim 2, 12, and 20).  With respect to Claim 19, Wang is drawn to a method wherein grain boundary diffusion is achieved without first sintering the rare earth magnet. (para. 8-10, 24; 66-77).
With respect to Claims 3 and 13, Wang teaches wherein the rare earth magnetic particles are in the form of a powder. (para. 8, 35, 57-63).
With respect to Claims 6-7 and 16, Wang teaches wherein the coating material is a heavy rare earth in metallic alloy form, comprising Dy, Tb, or both. (para. 8, 24, 35-46, 63).
With respect to Claims 8 and 15, Wang teaches wherein the coating step comprises gas-powder spraying. (para. 57-61).

Claim(s) 1-3, 6-7, 12-13, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2010/0003156).

Suzuki teaches that the step of hot molding comprises simultaneous application of a heated mold and pressure to form a compact (i.e. compacting) and the hot plastic working step may comprise, for example, hot extrusion resulting in hot deformation. (para. 101-109, 122-130).  Thus, Suzuki is deemed to teach two steps of simultaneously heat treating and compacting the coated particles (hot molding and hot plastic working), wherein the latter step of heat treating and compacting includes hot deformation of the coated magnetic particles.
Suzuki teaches that the method results in uniform diffusion of the heavy rare earth element into a grain boundary phase, resulting in increased coercive force. (para. 42-44).  Finally, with respect to Claim 19, Suzuki is drawn to a method wherein grain boundary diffusion is achieved without first sintering the rare earth magnet. (para. 28-33).
With respect to Claims 3 and 13, Suzuki teaches wherein the rare earth magnetic particles are in the form of a flake-like powder deemed to constitute a “flake” and also a “powder.” (para. 84).
With respect to Claims 6-7 and 16, Suzuki teaches wherein the coating material is a heavy rare earth alloy, including specific examples of Dy. (para. 86-89, 123).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0271323)(previously cited) as applied to Claims 3 and 13, respectively.
With respect to Claims 4 and 14, Wang teaches embodiments wherein the particles have a size of 1-200 microns before a milling step, which reduces their size to “a few microns” and may be adjusted by controlling the milling time. (para. 52).  Thus, Wang is deemed to teach particles having a size overlapping the claimed range of 1 to 100 microns.   It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2010/0003156)(previously cited) as applied to Claims 3 and 13, respectively.
With respect to Claims 4 and 14, Suzuki teaches a powder which is pulverized to have a long side of less than 300 microns and a thickness of before pulverization of 20-50 microns.  (para. 84).  Therefore, the reference is deemed to teach particles with a size meeting or a range overlapping the claimed “small micron particles.”  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2010/0003156)(previously cited) as applied to Claims 1 and 12, respectively, in view of Wang (US 2014/0271323)(previously cited).
With respect to Claims 8 and 15, Suzuki teaches a method of coating may comprise mechanical mixing, spraying a HRE mixed with a solvent, or alternative techniques such as vapor deposition or CVD. (para. 91).  It would have been obvious to one of ordinary skill in the art to select a coating method comprising CVD, deemed to constitute “chemical synthesis,” in order to uniformly coat the magnetic material particles.
In the alternative, Wang teaches a method of making a rare earth comprising coating rare earth magnetic powder with a heavy rare earth alloy, wherein the coating step comprises gas-powder spraying. (para. 57-61).  
Thus, Suzuki and Wang are both drawn to method of making magnetic powder coated with a heavy rare earth alloy.  It would have been obvious to one of ordinary skill in the art to substitute one method of forming a heavy rare earth alloy coating on a powder, with another such as gas-powder .

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive.
Applicant argues that prior art Wang requires a step of forming the coated particles in a shaped mold under a magnetic field prior to the hot-pressing or die-upset step and due to the amendment to each of the independent claims, limiting the transitional phrase to “consisting essentially of,” such additional steps are excluded.  Applicant argues, therefore, Wang fails to anticipate Claims 1, 12, and 19.  These arguments have been fully considered but are not found persuasive.
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976); MPEP § 2111.03. Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  MPEP § 2111.03.
In particular “[i]f an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed 
In the instant case, Applicant merely concludes that the additional step taught by Wang must be excluded.  Applicant has not met the burden of “showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.”  In addition, as Wang teaches a method with the same result (a hot pressed/worked compact comprising a coated magnetic material), the intermediate molding step taught by Wang is not deemed to materially change the basic and novel characteristics of Applicant’s invention.  It is further noted that the state of magnetic orientation of the coated particles is not a claimed feature.
Finally, the rejection over Suzuki, withdrawn in view of the amendment to the claims requiring  the coated particles to be “non-homogeneously arranged,” 1/15/2021, is re-instated as this limitation has been removed from the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN A HEVEY/               Primary Examiner, Art Unit 1735